*774The Chief-Justice delivered the opinion of the court.
This is an appeal from an order in a suit at law granting a continuance, no final judgment having been entered in the cause. The ground of the appeal is that the affidavit is not sufficient to authorize a continuance. It is stated by appellant that the object of the appeal is to obtain an expression of the opinion of this court upon the question of practice involved.
The statute does mot provide for an appeal to this court, in a suit at law, except from a final judgment. It does provide, however, that all orders granting or refusing to grant a continuance in any cause may be assigned for error upon an appeal taken, but this appeal must be from a final judgment. We have no jurisdiction of the case under the appeal here taken.
The appeal is dismissed.